Citation Nr: 1643794	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral shoulder conditions.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ankle and right foot disabilities.

3.  Entitlement to an initial increased rating for posttraumatic arthritis of the right ankle, rated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of an injury to the right first proximal interphalangeal (PIP) joint, with degenerative joint disease (DJD) of the right foot, rated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985 and from June 1985 to December 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008, March 2009, and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.

This case was previously before the Board in April 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Veteran requested a hearing before a member of the Board.  Subsequently, a videoconference hearing was scheduled for March 2013.  In February 2013, a letter from the Veteran's representative stated that the Veteran would not be able to attend his hearing and that he did not wish to reschedule.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral shoulder conditions, the Board notes that the Veteran initially filed a claim for service connection in September 2006.  The claim was denied in January 2007, and the Veteran submitted his notice of disagreement in February 2007.  In a January 2008 statement of the case (SOC), the Veteran's claim was again denied.

In either July 2008 or September 2009, the document has two date stamps, the Veteran submitted a VA Form 9 Substantive Appeal.  This appeal was not timely as it was not within 60 days of the January 2008 SOC or within one year of the Veteran being notified that his claim was denied.  38 C.F.R. § 20.302(b) (2015).  The RO construed this as the Veteran requesting a new claim for his bilateral shoulder conditions and again denied the claim in July 2010.  The reason for the denial was that the Veteran had not submitted new and material evidence.  In July 2010, the Veteran submitted a statement regarding his bilateral shoulder conditions.  He noted that he never received a Form 9 with his SOC and that he wanted the VA to construe his July 2010 statement in lieu of a Form 9.  The Board notes that the January 2008 SOC includes a notation that a VA Form 9 Substantive Appeal was included.  

The Board notes that there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The presumption of regularity applies to procedures at the VA regional offices.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The statements and testimony of the Veteran alone are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).  Under the presumption of regularity, the Board determines that the January 2008 SOC contained a VA Form 9 substantive appeal.  

Viewing the Veteran's July 2010 statement in the light most favorable to him, the Board construes it as a notice of disagreement with the July 2010 rating decision.  As such, because the July 2010 notice of disagreement was received by the VA within one year of July 2010 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2015).  The Veteran has filed a notice of disagreement with regards to the issue of entitlement to service connection for bilateral shoulder conditions and the issuance of a SOC is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Concerning the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities, in a February 2009 VA examination report, the examiner opined that the Veteran's right knee condition was not caused by or a result of the service-connected right ankle condition.  The Board notes that the examiner never opined if the Veteran's right knee condition was caused or a result of his service-connected right foot condition or whether it was etiologically related to active service generally.  Additionally, in a February 2009 letter, the Veteran's private physical therapist wrote that it was very likely that secondary to having to accommodate and compensate for the Veteran's ankle injuries, the Veteran had developed knee problems secondary to his ankle over the years.  This positive nexus opinion was not received by the VA until August 2009, after the February 2009 VA examination report.  As such a new VA examination is necessary to determine if the Veteran's right knee condition is etiologically related to active service, as well as his service-connected right ankle and foot disabilities.

Concerning the issues of entitlement to an initial increased rating for posttraumatic arthritis of the right ankle, rated as 20 percent disabling, and entitlement to an increased rating for residuals of an injury to the right first PIP joint, with DJD of the right foot, rated as 30 percent disabling, the Board notes that in the April 2013 remand, the Board ordered the RO to provide the Veteran with examinations to evaluate his service-connected right ankle and right foot disabilities.  However, in a September 2016 letter, the Veteran's attorney wrote that he requested copies of the post-remand September 18, 2014 examination report, but he had not received any.  In a September 21, 2016 correspondence, the VA notified the Veteran's attorney that the September 18, 2014 examination report was unavailable.  However, the Board notes that the Veteran's September 18, 2014 examination report is available in Virtual VA, under a document labeled CAPRI, and dated September 23, 2014.  A copy of this examination report has been sent to the Veteran's attorney.

Regardless, the Board finds the Veteran's claims for entitlement to an initial increased rating for posttraumatic arthritis of the right ankle, rated as 20 percent disabling, and entitlement to an increased rating for residuals of an injury to the right first PIP joint, with DJD of the right foot, rated as 30 percent disabling, must be remanded for a new VA examination to fully address the current symptomatology of his service-connected right ankle and foot disabilities.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).  The Veteran was afforded a VA examination in September 2014.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, these claims must be remanded for a new VA examination with complete range of motion testing.

Finally, concerning the claim of entitlement to a TDIU, the Board finds that this issue is inextricably intertwined with the claims currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claims for service connection and increased ratings must be addressed before the Board can adjudicate the issue of entitlement to a TDIU.




Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral shoulder conditions, right knee condition, and his service-connected right ankle and right foot disabilities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

2. Provide the Veteran and his attorney with a SOC regarding the issue of entitlement to service connection for bilateral shoulder condition.  Please advise the Veteran and his attorney of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

3. After the above has been completed, schedule the Veteran for an appropriate VA orthopedic examination The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.
      
      I) The examiner is asked to address:

a. Whether any diagnosed right knee condition is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

b. If not, whether any diagnosed right knee condition is at least as likely as not either caused or aggravated by the service-connected posttraumatic arthritis of the right ankle?

c. If not, whether any diagnosed right knee condition is at least as likely as not either caused or aggravated by the service-connected residuals of an injury to the right first PIP joint, with DJD of the right foot?

The examiner is specifically asked to consider the February 2009 letter from the Veteran's private physical therapist that noted that his right knee was very likely secondary to his right ankle injuries.

II) The examiner should next be requested to address the service-connected posttraumatic arthritis of the right ankle and residuals of an injury to the right first PIP joint, with DJD, of the right foot.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite joint.  

Specifically, the VA examiner's opinion should address the following:

d. Based on a review of the claims file and the examination findings, the examiner should describe the severity of Veteran's service-connected posttraumatic arthritis of the right ankle by providing an opinion concerning whether the limitation of motion is "moderate" or "marked."

e. Based on a review of the claims file and the examination findings, the examiner should describe the severity of Veteran's service-connected residuals of an injury to the right first PIP joint, with DJD, of the right foot by providing an opinion concerning whether it is "moderate," "moderately severe," or "severe."

f. State what impact, if any, the Veteran's service-connected left ankle and foot disabilities have on his employment.

II) Then, the examiner should determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in a July 2010 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, an SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

